Citation Nr: 0328225	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  98-13 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a 30 percent evaluation for post-traumatic 
stress disorder prior to October 17, 1994.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder prior to February 15, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1969 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Louisville, 
Kentucky, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The record indicates that entitlement to service connection 
for post-traumatic stress disorder (PTSD) was established in 
a January 1996 rating decision.  A temporary total evaluation 
was assigned for this disability, effective from October 17, 
1994, which was followed by a 30 percent scheduler 
evaluation, effective from December 1, 1994.  The veteran 
appealed the effective date of the grant of service 
connection for PTSD.  In January 1998, the Board granted an 
effective date of January 17, 1986, for service connection 
for PTSD.  A February 1998 rating decision enacted the 
January 17, 1986, effective date.  However, the evaluation 
assigned for PTSD from January 17, 1986, to October 16, 1994, 
was 10 percent.  The veteran submitted a notice of 
disagreement for the 10 percent evaluation from January 17, 
1986, to October 16, 1994, and requested that a 30 percent 
evaluation be assigned for this period, which led to the 
appeal of the first issue listed on the title page of this 
decision.  

During the course of the veteran's appeal for an earlier 
effective date for entitlement to service connection for 
PTSD, the veteran submitted a claim for an evaluation in 
excess of 30 percent for this disability in April 1996.  
After an increased evaluation was denied, the veteran 
initiated the current appeal of the second issue listed on 
the title page of this decision by submitting a notice of 
disagreement.  Subsequently, a 100 percent evaluation was 
granted in an April 2002 rating decision.  However, the 
effective date of the 100 percent evaluation was February 15, 
2000.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As 
the veteran's April 1996 claim potentially entitles him to a 
100 percent evaluation for his PTSD prior to February 15, 
2000, this issue remains on appeal, and is characterized as 
stated on the title page of this decision.  


FINDINGS OF FACT

1.  The veteran's PTSD was productive of no more than mild 
social and industrial impairment prior to October 17, 1994.  

2.  The veteran's PTSD was productive of considerable, and no 
more than considerable, social and industrial impairment from 
April 24, 1995, to May 27, 1996.  

3.  The veteran's PTSD was productive of total social and 
industrial impairment from May 28, 1996, to February 15, 
2000.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent evaluation 
for post-traumatic stress disorder prior to October 17, 1994, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.132, Code 9411 (1985 to 1994).

2.  The criteria for entitlement to a 50 percent evaluation 
for post-traumatic stress disorder from April 24, 1995, to 
May 27, 1996, have been met; the criteria for entitlement to 
an evaluation in excess of 50 percent for this period have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. 
§ 3.400(o)(2) (2003). 

3.  The criteria for entitlement to a 100 percent evaluation 
for post-traumatic stress disorder from May 28, 1996, to 
February 15, 2000, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 4.132, Code 
9411 (1996); 38 C.F.R. § 3.400(o)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a 30 percent 
evaluation for the period from January 17, 1986, to October 
16, 1994.  He argues that he experienced the same 
symptomatology during this period that he continued to 
experience after December 1, 1994, which were the basis for 
his 30 percent evaluation.  In addition, the veteran contends 
that he is entitled to an evaluation in excess of 100 percent 
prior to February 15, 2000.  He argues that his PTSD 
symptomatology had increased in severity prior to that time, 
and notes that he submitted his claim for an increase in 
April 1996.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decisions on appeal, and he has been provided 
with Statements of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claims, the rating code governing the evaluation of his 
disability, and an explanation of the reasons and bases for 
the denial of his claim, which also indicated what evidence 
was needed to prevail.  In addition, VA has obtained all 
medical records that have been identified by the veteran, and 
has afforded him medical examinations in conjunction with his 
claim.  In April 2002, the veteran was provided with a letter 
that specifically informed him what must be shown to prevail 
in his claims, what evidence would be obtained by VA, what 
evidence it was his responsibility to submit, and what 
assistance would be provided by VA in obtaining the evidence.  
He has now had more than a year to respond to this letter.  
The Board must conclude that the duties to notify and assist 
have been completed, and that the veteran was made aware of 
what evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's claim for a 30 percent evaluation prior to 
October 1994 represents dissatisfaction with the initial 
rating for his disabilities assigned following the grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has found that there is a distinction 
between a veteran's disagreement with the initial rating 
assigned following a grant of service connection, and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

Evaluation Prior to October 1994

The veteran argues that he was entitled to a 30 percent 
evaluation prior to October 17, 1994, and that this 
evaluation should have been effective from the January 17, 
1986, initial date of service connection. 

Under the regulations in effect during this period, a 30 
percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms would result in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 10 percent evaluation was 
assigned when less than the criteria for a 30 percent 
evaluation were met, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  These criteria remained the same from January 
1986 through October 1994.  See 38 C.F.R. § 4.132, Code 9411 
(1985 to 1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

December 1985 VA treatment records show that the veteran was 
unemployed.  He was having poor sleep and bad dreams related 
to Vietnam, as well as marital problems.  The impression was 
generalized anxiety disorder with depression, and PTSD.  
Additional December 1985 records further note that the 
veteran did not have a thought disorder, did not have 
homicidal or suicidal ideations, and was not actively 
psychotic.  The assessment was mild PTSD anxiety with 
decreased sleep.  

VA records show that the veteran was followed for PTSD during 
1986.  January 1986 records state that symptoms had 
decreased, but he experienced increased stress and insomnia 
in February 1986 secondary to a motor vehicle accident in 
which friends and family were killed and injured.  The 
veteran continued to complain of anxiety, disturbed sleep, 
and anger control problems in April 1986.  He stated that his 
medications decreased his sleep disturbance and anxiety.  The 
veteran reported that his nerves were bothering him and that 
he was not sleeping in August 1986 and October 1986.  

The veteran was afforded a VA psychiatric examination in 
March 1987.  He was noted to have recently displayed a 
worried appearance, anxiety, and depression, and ideas of 
guilt.  The veteran was not employed full time, which he 
attributed to not having any jobs available.  He worked part 
time fighting forest fires.  He described sleep problems, 
dreams of Vietnam, anxiety, and intrusive thoughts, but 
denied sustained depression.  He also noted trouble with 
concentration, short term memory, and ongoing startle 
response.  The veteran did not attend church due to anxiety 
around crowds, but he played an occasional game of pool with 
friends.  On mental status examination, the veteran did not 
appear anxious or depressed, but he reported being anxious 
during the examination.  His affect was blunted, but there 
was no speech or thought disorder.  In summary, the examiner 
stated that the veteran's mental status was normal except for 
overall blunted affect and trouble recalling names and dates.  
The diagnosis was consistent with PTSD.  The examiner opined 
that the veteran's current anxiety, depression, and 
nightmares minimally, if at all, impaired his ability to 
obtain and maintain employment.  It was recommended that he 
continue with medication.  

The veteran continued to be followed at VA facilities for 
PTSD from 1987 to 1989.  He continued to complain of sleep 
problems, problems with his nerves, and occasional 
depression.  He denied suicidal ideations.  March 1988 
records state that the veteran's medications continued to 
decrease his symptoms.  October 1988 records state that the 
veteran remained unemployed, which agitated him.  The veteran 
reported feelings of depression in December 1988 due to being 
out of work, and continued sleep problems.  However, he 
reported that he had been doing pretty good since his last 
visit.  

January 1989 VA treatment records indicate that the veteran 
was seen with complaints of being unable to sleep after he 
had quit taking his medication.  He was told that any 
decrease in medication should be gradual.  The examiner 
stated that the veteran seemed fairly stable psychiatrically.  
July 1989 records state that the veteran was stable on his 
current medications.  

Private August 1989 records show that the veteran had been 
referred by VA.  His sleep was good as long as he took his 
medication.  His energy and appetite were also good.  He had 
not experienced visual or auditory hallucinations since he 
began taking his medications, and did not have suicidal 
thoughts.  There was no drug or alcohol abuse.  He continued 
to live with his family.  November 1989 records state that 
the veteran was doing fine, and was less depressed.  

VA treatment records dated April 1993 note that the veteran 
had been taking medication off and on when he had sleep 
problems.  He reported increased nerve problems, as well as 
flashbacks.  The veteran denied suicidal or homicidal 
tendencies, and there was no alcohol or drug abuse.  

The Board finds that an entitlement to an evaluation in 
excess of 10 percent for the period prior to October 17, 
1994, is not warranted.  The veteran's primary symptoms 
during this period consisted of sleep problems and anxiety, 
with occasional reports of flashbacks and concentration 
problems.  The medical records show that his symptoms were 
well controlled by medication, and describe the veteran as 
stable on more than one occasion.  The veteran was unemployed 
during this period, but the evidence indicates that this was 
due to a lack of jobs, and he worked on a part time basis 
when employment was available.  He experienced marital 
problems and anxiety in crowds, but he continued to live with 
his family and have relationships with friends.  The veteran 
did not experience any suicidal or homicidal ideations.  The 
March 1987 examiner opined that the veteran's current 
anxiety, depression, and nightmares minimally, if at all, 
impaired his ability to obtain and maintain employment.  The 
Board finds that this symptomatology more nearly resembles 
that of mild social and industrial impairment, and that it 
remained stable throughout the period in question.  
Therefore, there is no basis for an evaluation in excess of 
10 percent prior to October 17, 1994.  38 C.F.R. § 4.132, 
Code 9411 (1985 to 1994).  

Evaluation Prior to February 15, 2000

As noted above, the veteran submitted a claim for an 
evaluation in excess of 30 percent for PTSD in April 1996.  
The evaluation for his disability was increased to 100 
percent effective from February 15, 2000, but the veteran 
argues that he is entitled to a higher evaluation prior to 
that time.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

After the veteran submitted his claim for entitlement to an 
increased rating, VA amended its regulations pertaining to 
the rating schedule for mental disorders, including PTSD.  
See 38 C.F.R. § 4.130, Diagnostic Codes 9411 (1997).  These 
regulations became effective on November 7, 1996, but may not 
be applied prior to that date.  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The RO has considered both the old and new regulations.  
Therefore, the Board will review the veteran's claim under 
the regulations in effect both before and after November 7, 
1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to PTSD, then a 100 percent evaluation is warranted.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of PTSD, a 70 percent 
evaluation is warranted.  PTSD which results in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment is evaluated as 50 percent disabling.  
Definite social and industrial impairment merits continuation 
of the current 30 percent evaluation.  38 C.F.R. § 4.132, 
Code 9411 (1996). 

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2003).

The veteran's claim for an increased evaluation was received 
by VA on April 24, 1996.  Therefore, the earliest potential 
effective date for any increase in evaluation is April 24, 
1995.  38 C.F.R. § 3.400(o)(2).  

March 1995 records from the Social Security Administration 
show that the veteran underwent a disability evaluation.  The 
examination form contained preprinted lists of symptoms, 
which were checked when appropriate.  Anxiety was noted to be 
the veteran's predominant disturbance.  The veteran did not 
experience generalized persistent anxiety, persistent 
irrational fears, or recurrent panic attacks, obsessions, or 
compulsions.  He did experience recurrent and instructive 
recollections of a traumatic experience, which was a source 
of marked distress.  This resulted in marked restrictions of 
activities of daily living, moderate difficulties in social 
functioning, and frequent deficiencies of concentration, 
persistence or pace resulting in failure to complete tasks.  
The veteran was said to have experienced repeated (defined as 
three or more) episodes of deterioration or decompensation in 
work or work-like settings which caused him to withdraw from 
that situation or to experience exacerbations of signs and 
symptoms.  

Private treatment records indicate that the veteran received 
treatment for PTSD throughout 1995.  March 1995 records state 
that the veteran's score on the Global Assessment of 
Functioning (GAF) scale was 55, with a score of 65 for the 
past year.  

VA records from June 1995 show that the veteran's medication 
was stable.  He had complaints of insomnia and anxiety.  

Private records from August 1995 show that the veteran had 
sleep difficulties, and reported feeling wound up.  He said 
he and his wife had a good relationship.  The veteran 
displayed some evidence of suicidal and homicidal ideation 
with no plan.  

VA hospital records dated from October 1995 to November 1995 
show that the veteran was admitted for treatment of PTSD.  
This was noted to be his second time to enter the PTSD 
program, and his stated goals were continued sobriety, sleep 
improvement, and decrease in isolation.  The veteran was said 
to have done well between admissions in terms of maintaining 
sobriety and increasing socialization.  The veteran made only 
minimal progress during his stay with perhaps some movement 
in the area of his angry outbursts, but he was not 
significantly different from at admission.  The veteran left 
the program in good condition.  The diagnoses at discharge 
included PTSD, and alcohol abuse in remission.  The score on 
the GAF scale was 60, with a score of 60 for the past year.  

Private records from November 1995 note the veteran's 
hospitalization, which he viewed as a success.  He appeared 
to be less depressed and less anxious.  He continued to be 
treated on a regular basis in 1996.  He was not participating 
in church or Alcoholics Anonymous due to isolation out of 
fear of a potential trigger for his anger.  The remainder of 
the 1996 records show that the veteran continued to have 
sleep problems.  He would occasionally experience increased 
anxiety due to stressful events in his life such as family 
illnesses.  

The veteran was afforded a VA examination for mental 
disorders in May 1996.  His medical records were available 
for review.  The veteran reported that he still felt very 
nervous, even with his medication.  His sleep was better, but 
he still had nightmares.  The veteran had been hospitalized 
for PTSD and depression in April and May 1996.  He had not 
been gainfully employed for the last 12 months, and last 
worked in 1993.  This job ended when he was laid off and 
never called back to work.  The veteran described his overall 
mood as depressed and anxious.  He reported intrusive 
recollections, distressing dreams and nightmares two or three 
nights each week.  He experienced flashbacks about twice a 
year, and he also had intense anxiety and distress when 
something reminded him of wartime events.  Other symptoms 
included avoidance of stimuli, emotional numbing and 
distancing from others, difficulty in feeling closeness to 
others, and a persistently anxious and dysphoric mood.  He 
also had sleep problems, outbursts of anger, exaggerated 
startle response, and physical symptoms such as sweating, 
increased heartrate, and trembling when exposed to reminders 
of war.  The veteran reported intermittent suicidal ideation.  
He said it was difficult to concentrate, so that he could not 
work.  On mental status examination, the veteran's speech and 
behavior were normal.  He described his mood as depressed and 
anxious, which was consistent with his overall affect.  
Thought processes were normal, and there was no sign of 
psychosis.  Judgment was impaired.  The diagnoses included 
PTSD, major depressive disorder, alcohol abuse, in remission, 
and rule out panic disorder.  His GAF score was 50.  

The veteran continued to receive private treatment through 
April 1997.  He had sleep problems and periods of increased 
anxiety.  February 1997 records state that he had suicidal 
ideation with a tentative plan, but without intent.  The 
assessments most often described the veteran as stable.  

The veteran was hospitalized at a VA facility in May 1997 for 
an acute exacerbation of his PTSD.  Prior to admission, he 
had become extremely irritable, and felt homicidal.  He was 
hypervigilant, easily startled, and complained of nightmares 
and increased flashbacks.  During hospitalization, the 
veteran was slowly tapered off one medication.  He was stable 
prior to discharge.  The diagnoses at discharge included 
PTSD.  His score on the GAF scale was 30 at admission, and 70 
at discharge.  

July 1997 VA hospital records indicate that the veteran was 
admitted for treatment of PTSD.  He had presented with 
suicidal and homicidal ideations, and an inability to leave 
the house.  He was admitted to the locked unit.  The veteran 
also experienced psychomotor retardation, decreased 
concentration, decreased memory, lack of communication, and 
decreased sleep.  He was improved at discharge without 
suicidal or homicidal ideations.  The diagnoses included 
PTSD, and the GAF score was 30 at admission, and 55 at 
discharge.  

The veteran was hospitalized at a VA facility for treatment 
of PTSD in August 1998.  He stated his wife had urged him to 
come to the hospital due to increased mood changes in the 
past several weeks.  The veteran reported a chronic cutting 
of his arms in the past, but denied any current suicidal 
ideations.  He did report more problems with anger.  He 
reported panic attacks.  The veteran did not have any visual 
or auditory hallucinations.  He remained unemployed.  On 
mental status examination, the veteran's mood was depressed 
and anxious.  There was no psychomotor agitation.  During the 
hospitalization, the veteran admitted to suicidal and 
homicidal thoughts, but denied active plans.  He was felt to 
be stable at discharge.  The diagnoses at discharge included 
PTSD.  His GAF score on admission was 40, which had improved 
to 50 at discharge.  

Hospital records dated February 1999 to March 1999 show that 
the veteran was admitted for treatment of his PTSD.  He had 
complaints of increasing depression, decreased energy, and 
more frequently interrupted sleep.  He also complained of 
nightmares, flashbacks, social avoidance, and paranoia.  The 
veteran said the only reason he had not killed himself was 
due to religious concerns.  He had a history of self 
mutilation by cutting in the past.  He said his last panic 
attack had been five years ago.  The veteran was believed to 
be at risk for suicide on admission.  He became increasingly 
anxious and depressed during hospitalization and was 
transferred to the closed unit.  At one point he made a 
superficial laceration on his left hand.  By discharge, the 
veteran's mood had improved.  He no longer had any suicidal 
ideations, his affect was brighter, his nightmares and 
flashbacks had decreased, and his sleep was improved.  The 
veteran benefited from daily contact with his attending 
psychiatrist and the rest of the medical staff, and he was in 
stable condition at the time of discharge.  The diagnoses 
included PTSD, and depression not otherwise specified.  His 
GAF score on admission was 40, and it had improved to 45 at 
discharge.  

The veteran was afforded a VA examination in May 1999.  The 
claims folder was available for review, and the veteran's 
hospitalizations were noted.  He continued to be married to 
his first and only wife, and said the relationship was pretty 
good.  The veteran also had several close friends he believed 
he could trust and rely on for help if needed.  He had been 
unemployed since 1993.  The veteran reported daily intrusive 
recollections of wartime events and nightly recurrent, 
distressing dreams.  He did not describe flashbacks, and his 
memories were not accompanied by any physical reactions.  The 
veteran did not endorse avoiding thoughts or feelings 
associated with his wartime experiences.  He had some loss of 
interest in activities, but enjoyed hiking and gardening.  He 
attended community meetings and would sometimes speak.  The 
veteran endorsed loss of concentration, standing guard, and 
exaggerated startle response.  On examination, the veteran's 
speech was normal.  He described his mood as depressed, but 
this was not consistent with his overall affect, which was 
constricted but neutral.  The veteran smiled on several 
occasions.  His judgment and insight were apparent.  The 
assessment included PTSD, mild, and alcohol abuse.  The 
examiner noted that the veteran's current social and economic 
situation was not entirely consistent with the course of this 
diagnosis.  There was no doubt that PTSD contributed to the 
failure to work over the past six years, but there were also 
elements of a dysfunctional personality, self-destructive 
behavior, and mild sociopath.  The examiner believed the 
veteran was mildly impaired from an occupational point of 
view.  The GAF score was currently 60.  

The Board finds that entitlement to a 50 percent evaluation 
is warranted from April 24, 1995 to May 27, 1996.  The 
evidence during this period shows that the veteran 
experienced anxiety, sleep problems, and recurrent 
recollections of his traumatic experiences.  His GAF scores 
during this period ranged from 55 in March 1995 to 60.  GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  A score of 51 to 60 indicates 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board finds that this symptomatology more nearly equates to 
that of the considerable social and industrial impairment 
required for a 50 percent evaluation.  This evaluation is 
effective from April 24, 1995, which is one year prior to the 
receipt of the veteran's claim for an increased evaluation.  
38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. § 3.400(o)(2).  

However, entitlement to an evaluation in excess of 50 percent 
for the period from April 24, 1995, to May 27, 1996, is not 
demonstrated.  While the veteran was hospitalized from 
October 1995 to November 1995, he was stated to have done 
well prior to hospitalization, and to have been in good 
condition at discharge.  Records during this period 
consistently describe the veteran's condition as stable.  
This symptomatology was not productive of severe social and 
industrial impairment, and more nearly resembles that of the 
considerable impairment that equates to a 50 percent 
evaluation.  38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. 
§ 3.400(o)(2).  

After a review of the veteran's symptomatology between March 
1995 and February 2000, the Board finds that entitlement to a 
100 percent evaluation is warranted from May 28, 1996.  The 
VA examination conducted on that date first indicated that 
the veteran was totally disabled, and while the veteran has 
since experienced short periods of improvement, the medical 
evidence dated subsequent to that time shows that he has 
continued to be totally disabled.  

The May 28, 1996 VA examination noted that the veteran had 
not been employed since 1993.  He experienced symptoms such 
as intrusive recollections and nightmares several times each 
week, as well as avoidance of stimuli, emotional numbing and 
distancing from others, difficulty in feeling closeness to 
others, a persistently anxious and dysphoric mood, sleep 
problems, outbursts of anger, exaggerated startle response, 
and physical symptoms such as sweating, increased heartrate, 
and trembling when exposed to reminders of war.  The veteran 
also reported intermittent suicidal ideation.  The Board 
finds it particularly important that the examiner assigned a 
GAF score of 50 at this time.  A score of 41 to 50 represents 
serious symptoms such as suicidal ideations, or any serious 
impairment in social, occupational, or school functioning, 
such as not having friends or being unable to keep a job.   
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) [hereinafter DSM-IV].  The veteran was hospitalized 
on at least four occasions between the May 1996 examination 
and February 2000, and his GAF scores during this period 
varied from a low of 30 on two occasions, to no more than a 
45 following improvement during hospitalization, to a high of 
70.  The score of 70 was assigned following hospital 
treatment during which the veteran had been admitted with a 
score of 30.  The Board notes that a GAF score of 21 to 30 
represents behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment, or an inability to function in 
almost all areas, such as not having a job or friends.  
Although there were periods in which the veteran showed some 
improvement as evidenced by higher GAF scores, his frequent 
returns to the hospital shows that this improvement was not 
sustained.  Given the veteran's overall symptomatology during 
this period, the Board believes that the veteran's PTSD was 
productive of total industrial impairment from May 28, 1996, 
which merits a 100 percent evaluation under the regulations 
in effect at that time.  This date is the earliest in which 
it was factually ascertainable that the veteran's 
symptomatology had increased.  38 C.F.R. § 4.132, Code 9411 
(1996); 38 C.F.R. § 3.400(o)(2).  




ORDER

Entitlement to a 30 percent evaluation for post-traumatic 
stress disorder prior to October 17, 1994, is denied. 

Entitlement to a 100 percent evaluation for post-traumatic 
stress disorder from May 28, 1996, to February 15, 2000, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Entitlement to a 50 percent evaluation for post-traumatic 
stress disorder from April 24, 1995, to May 27, 1996, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  





	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



